Title: From Benjamin Franklin to John Jay, 30 June 1781
From: Franklin, Benjamin
To: Jay, John


Sir,
Passy, June 30. 1781.
You acquaint me that Bills have appear’d drawn on you in March last, and ask very properly if this can be reconciled to the obvious Dictates of Prudence & Policy?— It cannot. And if you are unable to pay them, they must be protested: For it will not be in my Power to help you. And I see that nothing will cure the Congress of this Madness of drawing upon the Pump at Aldgate, but such a Proof that its Well has a Bottom.— I have the honor to be, Sir, Your Excellency’s, most obedt & most humble Sevt.
B Franklin
His Exy J. Jay. Esqr.
 
Addressed: A son Excellence / M. Jay, Ministre Plenipoten- / tiaire / à Madrid
Endorsed: Dr. Franklin 30 June 1781 ansd. July
